DETAILED ACTION
	The following action is in response to the amendment filed for application 17/203,899 on February 2, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Since claim 1 is now in condition for allowance, claim 3 has been rejoined and the previous election/restriction has been withdrawn.

Allowable Subject Matter
Claims 1-3 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show or render obvious the vehicle travel control method as claimed, and particularly including executing the downshift control of the automatic transmission by the electronic controller upon determining insufficient deceleration of the vehicle exists where the driver is not operating an accelerator pedal during the prohibiting of the downshift control, the insufficient deceleration of the vehicle being determined to exist when the vehicle speed increases from a reference vehicle speed by at least a second prescribed value where the reference vehicle speed is set to a lowest vehicle speed following a completion of the driver's operation, and including the remaining structure and controls of claim 1.  The present invention also particularly includes a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



February 16, 2022